Citation Nr: 0330198	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  98-16 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for chronic bronchitis.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for right testicle 
removal, to include as due to herbicide exposure. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for an eye disorder, 
currently claimed as blurry vision.  

4.  Entitlement to service connection for atherosclerotic 
vascular disease alleged as secondary to service-connected 
mitral valve prolapse with irregular heartbeat.  

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

6.  Entitlement to service connection for a skin disorder of 
the feet (athlete's foot).  

7.  Entitlement to service connection for gout.  
8.  Entitlement to service connection for dizziness.  

9.  Entitlement to service connection for hypertension.  

10.  Entitlement to service connection for demyelination 
disease.  

11.  Entitlement to service connection for left incisional 
hernia alleged as secondary to history of kidney stones.  

12.  Entitlement to service connection for peripheral 
vascular disease and chronic obstructive pulmonary disease 
alleged as due to tobacco use in service or nicotine 
dependence incurred in service.  

13.  Entitlement to an initial disability rating greater than 
20 percent for degenerative arthritis of the thoracic spine 
and low back.  

14.  Entitlement to a disability rating greater than 10 
percent before January 3, 2000, and greater than 20 percent 
from January 3, 2000, for degenerative arthritis of the 
cervical spine.  

15.  Entitlement to a disability rating greater than 10 
percent for hiatal hernia with gastroesophageal reflux. 

16.  Entitlement to a disability rating greater than 10 
percent for peripheral neuropathy with history of Guillian-
Barre syndrome.  

17.  Entitlement to a disability rating greater than 10 
percent for mitral valve prolapse with irregular heartbeat.  

18.  Entitlement to a compensable disability rating for 
history of kidney stones. 

19.  Entitlement to a compensable disability rating for 
Osgood-Schlatter disease.  

20.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from January 1954 to December 
1955 and from July 1957 to July 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and February 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.

The veteran testified at a Travel Board hearing before the 
undersigned in March 2003.  A transcript of that hearing, as 
well as evidence submitted at that time, has been associated 
with the claims folder.  

The Board notes that the veteran submitted a notice of 
disagreement with the RO's March 2001 rating decision that 
denied service connection for diabetes mellitus.  However, 
the RO subsequently resolved that matter in the veteran's 
favor, granting service connection in an August 2001 rating 
decision.  Therefore, the issue is not currently before the 
Board.  

The current decision addresses only the issues of whether new 
and material evidence has been received to reopen service 
connection claims for chronic bronchitis, an eye disorder, 
and removal of the right testicle.  All remaining issues, 
including the issues of service connection for chronic 
bronchitis, an eye disorder, and removal of the right 
testicle on the merits, are addressed in the REMAND portion 
of the decision, below.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  The RO denied service connection for chronic bronchitis 
in a July 1977 rating decision.  The veteran did not initiate 
an appeal upon notice of the denial.  

3.  Evidence received since the July 1977 rating decision 
with respect to chronic bronchitis is new, relevant to the 
matter for consideration, and is so significant that it must 
be considered with all the evidence of record.  

4.  The RO denied service connection for seminoma of the 
right testis with radical orchiectomy in an August 1979 
rating decision.  The Board confirmed that denial in a March 
1980 decision on appeal.  

5.  Evidence received since the March 1980 Board decision 
with respect to removal of the right testicle is new, 
relevant to the matter for consideration, and is so 
significant that it must be considered with all the evidence 
of record.    

6.  The RO denied service connection for an eye disorder, 
characterized as central retina artery occlusion, in a July 
1987 rating decision.  The veteran did not initiate an appeal 
upon notice of the denial.  

7.  Evidence received since the July 1987 rating decision 
with respect to an eye disorder is new, relevant to the 
matter for consideration, and is so significant that it must 
be considered with all the evidence of record.  


CONCLUSIONS OF LAW

1.  The July 1977 rating decision that denied service 
connection for chronic bronchitis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2002).

2.  New and material evidence has been received since the 
July 1977 rating decision to reopen the claim for service 
connection for chronic bronchitis.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).  

3.  The March 1980 Board decision that confirmed the August 
1979 rating decision denying service connection for right 
testicle removal is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1104 (2002).

4.  New and material evidence has been received since the 
March 1980 Board decision to reopen the claim for service 
connection for right testicle removal.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).  

5.  The July 1987 rating decision that denied service 
connection for an eye disorder is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 
(2002).

6.  New and material evidence has been received since the 
July 1987 rating decision to reopen the claim for service 
connection for an eye disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  

The Board notes that the new regulations redefine "new and 
material evidence" and clarify the types of assistance VA 
will provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a), 3.159(c) (2002).  
However, those specific provisions are applicable only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. at 
45,620.  Because the veteran's petitions to reopen the claims 
at issue were received before that date, the amended 
regulations are not for application.  Otherwise, the Board 
finds that review of the claims folder reveals compliance 
with the VCAA.  That is, all notice and assistance required 
to adjudicate the issues of new and material evidence to 
reopen the claims has been provided.  The Board emphasizes 
that, given the disposition of the appeals herein, any 
defects in notice or assistance are not prejudicial to the 
veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Analysis

The RO denied service connection for chronic bronchitis in a 
July 1977 rating decision.  It notified the veteran of its 
decision by letter dated that month and sent to his address 
of record.  He did not initiate an appeal of that decision.  
There was no indication that the notice letter was returned 
or otherwise not received by the veteran.  Therefore, the 
RO's decision of July 1977 with respect to this issue is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2002).   

The RO denied service connection for seminoma of the right 
testis with radical orchiectomy in an August 1979 rating 
decision.  The Board confirmed that denial in a March 1980 
decision on appeal.  Therefore, the Board's March 1980 
decision, which subsumes the prior RO decision, is final.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104.  

Finally, the RO initially denied service connection for an 
eye disorder, characterized as central retina artery 
occlusion, in a July 1987 rating decision.  Again, the RO 
notified the veteran of its decision by letter sent to his 
address of record.  There was no indication that the letter 
was returned as undeliverable or otherwise not received by 
the veteran.  The veteran did not initiate an appeal of the 
denial.  Therefore, the RO's decision of July 1987 with 
respect to this issue is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  
In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

With respect to each issue, the Board finds that new and 
material evidence has been received to reopen the service 
connection claim.  Specifically, during the October 1998 
personal hearing, the veteran offered testimony as to his 
claim for chronic bronchitis and right testicle removal that 
was not cumulative or duplicative of evidence previously of 
record and was relevant to the claim insofar as the testimony 
addressed information relative to service-related etiology.  
In addition, the January 2002 letter from H. Searcy, M.D., 
provides a current diagnosis of bronchitis, which was lacking 
at the time of the prior rating action.  With respect to the 
claim for an eye disorder, medical records from Lyster Army 
Community Hospital reflect treatment for eye and vision 
problems and address the possible causes.  Such evidence does 
not duplicate evidence previously of record and is clearly 
relevant to the appeal.  Therefore, there is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a) 
concerning each issue.  Accordingly, these claims are 
reopened.  38 U.S.C.A. § 5108.  However, as discussed in 
detail below, the Board finds that additional development is 
necessary before a determination may be made for each issue 
on appeal on the merits.  Accordingly, such determinations 
are deferred pending completion of requested development.  


ORDER

As new and material evidence has been received to reopen a 
claim for service connection for chronic bronchitis, the 
claim is reopened.  To that extent only, the appeal is 
granted.    

As new and material evidence has been received to reopen a 
claim for service connection for right testicle removal, to 
include as due to herbicide exposure, the claim is reopened.  
To that extent only, the appeal is granted.   

As new and material evidence has been received to reopen a 
claim for service connection for an eye disorder, currently 
claimed as blurry vision, the claim is reopened.  To that 
extent only, the appeal is granted.    


REMAND

As discussed above, the VCAA was enacted during the course of 
this appeal.  Among other things, it enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  With respect to notice, the VCAA provides that, 
upon receipt of a complete or substantially complete 
application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information should be provided by the 
claimant and what information VA will attempt to obtain on 
the claimant's behalf.  Id.   

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  It is acknowledged that 
the undersigned provided notice of the veteran's rights and 
obligations under the notice and assistance provisions of the 
VCAA at the time of the March 2003 Travel Board hearing.  
However, since that time, it has been determined that such 
notice is insufficient.  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Such notice must be provided for each 
issue on appeal.  

In addition, review of the claims folder reveals that 
additional development of evidence is required.  The VCAA 
specifies that, in the case of a disability compensation 
claim, VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion when necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Such 
an examination or opinion is necessary to make a decision on 
a claim if all of the lay and medical evidence of record (1) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (2) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (3) does not contain sufficient medical 
evidence for VA to make a decision on the claim.  Id.

As discussed above, the Board has reopened the claims for 
service connection for removal of the right testicle, chronic 
bronchitis, and an eye disorder currently claimed as blurry 
vision.  However, in each case, the Board finds that the 
medical evidence is insufficient to make a decision on the 
claim. Id.  Similarly, the Board finds that medical 
examinations with opinions are needed to address the question 
of possible relationship to service with respect to the 
issues of atherosclerotic heart disease, peripheral vascular 
disease, chronic obstructive pulmonary disease, skin disorder 
of the feet, gout, dizziness, hypertension, and demyelination 
disease.  

The Board observes that it has been some time since the 
veteran has been afforded medical examinations to assess the 
current severity of each of his service-connected 
disabilities.  The RO should evaluate whether current 
examinations are needed in order to properly rate these 
disabilities and proceed accordingly.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993) (when the available evidence is 
too old for an adequate evaluation of the veteran's current 
condition, VA's duty to assist includes providing a new 
examination).  

Finally, the Board notes that, since the last denial of 
entitlement to TDIU, the RO granted service connection for 
diabetes mellitus, which it rated as 20 percent disabling.  
This change in service-connected disability and associated 
combined service-connected disability rating requires 
readjudication of the issue of entitlement to TDIU.  This 
must be accomplished on remand, whether or not the status of 
any other issue on appeal is changed on readjudication by the 
RO.  

Accordingly, the case is REMANDED for the following action:

1.  With respect to each issue on appeal, 
the RO should take the appropriate steps 
to comply with the VCAA, to include 
notifying the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim and of what 
information the veteran should provide 
and what information VA will attempt to 
obtain his behalf.  The RO should allow 
the appropriate period of time for 
response. 
   
2.  The RO should arrange for the veteran 
to be scheduled for the following 
examinations.  The claims folder must be 
made available the examiner for review 
for the examination.  The examiner must 
note in the examination report whether 
the claims folder was available and 
reviewed.  Each examiner should conduct 
tests or studies as deemed necessary.  
The examination reports should provide a 
complete explanation for the opinions 
requested.  

For informational purposes, the examiners 
should be notified that service 
connection has been established for the 
following disorders: degenerative 
arthritis of the cervical spine, 
degenerative arthritis of the thoracic 
spine and low back, diabetes mellitus 
with retinopathy, peripheral neuropathy 
with history of Guillian-Barre syndrome, 
mitral valve prolapse with irregular 
heartbeat, hiatal hernia with 
gastroesophageal reflux disease, history 
of kidney stones, pruritus ani with 
history of hemorrhoids, high frequency 
hearing loss, and history of Osgood-
Schlatter disease.      

a)  Genitourinary examination to 
determine the etiology of the right 
testicle seminoma with radical 
orchiectomy.  The examiner should offer 
an opinion as to whether it is at least 
as likely as not that the removal of the 
right testicle is related to atrophy 
noted in a March 1978, post-service 
examination by the service department.  
The examiner is also specifically asked 
to address whether it is at least as 
likely as not that the right testicle 
seminoma with radical orchiectomy is 
related to alleged exposure to Agent 
Orange in service.  Consultation with an 
oncologist should be arranged if deemed 
necessary or helpful by the examiner.   

b)  Respiratory examination to 
determine the nature and etiology of any 
respiratory disorder present.  The 
examiner is advised that the veteran 
seeks service connection for both chronic 
bronchitis and chronic obstructive 
pulmonary disease.  The examiner should 
provide an appropriate diagnosis for any 
respiratory disorder present and offer an 
opinion as to whether it is at least as 
likely as not that the disorder is 
related to service.      

c)  Ophthalmology examination to 
determine the nature and etiology of any 
eye disorder present.  The examiner is 
asked to provide the appropriate 
diagnosis for any eye disorder present.  
Based on examination and review of the 
claims folder, the examiner should offer 
an opinion as to whether any eye disorder 
is related to the veteran's period of 
service or to any service-connected 
disability.   

d)  Cardiovascular examination to 
determine the etiology of atherosclerotic 
heart disease, hypertension, and 
peripheral vascular disease.  Based on 
examination and review of the claims 
folder, the examiner should offer an 
opinion as to whether any of the 
cardiovascular disorders at issue is 
related to service or to any service-
connected disability.  

e)  Dermatology examination to 
determine the nature and etiology of any 
skin disorder of the feet.  The examiner 
should provide the correct diagnosis for 
any skin disorder of the feet present.  
The examiner is asked to offer an opinion 
as to whether it is at least as likely as 
not that the disorder is related to the 
veteran's period of service, to include 
tinea pedis treated therein. 

f)   Rheumatology examination to 
determine the whether the veteran has 
gout, particularly in the left foot, and 
if so, the etiology of the disorder.  The 
examiner should state an opinion as to 
whether it is as likely as not that any 
current gout is related to possible gout 
shown in service.   

g)  An appropriate examination to 
determine the etiology of the veteran's 
dizziness.  The examiner should offer an 
opinion as to whether the veteran's 
complaints of dizziness constitute a 
separate disorder or represent 
manifestations of an underlying physical 
problem.  The examiner should determine 
whether the it is at least as likely as 
not that the dizziness is related to the 
veteran's period of service or any 
service-connected disability.  

h)  Neurology examination to 
determine that nature and etiology of 
disability from demyelinating disease.  
Based on examination and review of the 
claims folder, the examiner should offer 
an opinion as to whether the veteran 
suffers from any demyelinating disease 
that is separate and distinct from his 
service-connected neurologic disability 
of peripheral neuropathy with a history 
of Guillain-Barre Syndrome, and if so, 
whether any separate and distinct disease 
is related to the veteran's period of 
service or to any service-connected 
disability.  For purposes of formulating 
this opinion and claims folder review, 
the examiner is specifically referred to 
the report of the June 2000 VA neurology 
examination.  

3.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse consequences for his claim

4.  The RO should evaluate whether 
current examinations are needed in order 
to properly rate the veteran's service-
connected disabilities for which he has 
perfected an appeal seeking an increase 
and proceed accordingly.  See Weggenmann 
v. Brown, 5 Vet. App. 281 (1993) (when 
the available evidence is too old for an 
adequate evaluation of the veteran's 
current condition, VA's duty to assist 
includes providing a new examination).

5.  After completing any other necessary 
development, the RO should then 
readjudicate each issue on appeal.  If 
the disposition of any claim remains 
unfavorable, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford the applicable opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
final appellate review, in if in order.  The Board intimates 
no opinion as to the ultimate outcome of the appeal.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



